Order filed January 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00321-CV
                                    ____________

                           KRISTIN McKAMEY, Appellant

                                            V.

                           ANTHONY D. HICKS, Appellee


                       On Appeal from the 310th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-75466


                                       ORDER

      Appellant's brief was originally due August 29, 2011. After appellant was ordered
to file her brief, a motion for extension of time was filed. An extension was granted until
November 30, 2011. No brief has been filed.
      Unless appellant submits her brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before February 23, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM